In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3776
DONNIE R. FISHER,
                                               Plaintiff-Appellant,
                                 v.

RICHARD LOVEJOY, Officer, #5893,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 01 C 9085—Ronald A. Guzman, Judge.
                          ____________
       ARGUED JUNE 1, 2005—DECIDED JULY 5, 2005
                    ____________



  Before BAUER, RIPPLE, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. Plaintiff-Appellant Donnie Ray
Fisher, a pre-trial detainee at the Cook County Department
of Corrections (“CCDOC”), brought a pro se civil rights
action pursuant to 42 U.S.C. § 1983 for failure to protect
him from being stabbed by other inmates. Fisher named
Cook County Sheriff Michael Sheahan, Superintendent
Henry Troka, and Officer Richard Lovejoy as defendants;
the district court dismissed the claims against everyone but
Officer Lovejoy. Following discovery, Officer Lovejoy moved
for summary judgment. The district court granted the
motion, and Fisher appealed. We affirm.
2                                               No. 04-3776

                     I. Background
  The following facts are either undisputed or presented
in the light most favorable to Fisher. On August 7, 1999,
Fisher was booked into the CCDOC. On November 19, 1999,
he was moved to living unit CJ, which was his housing
assignment on December 30, 1999, the date of the attacks
at issue. Living unit CJ housed 48 inmates. Officer Lovejoy
was assigned to cross-watching living units CJ and CF,
which required that he walk back and forth between the
two units’ dayrooms.
   On the evening of December 30, 1999, the dayroom of
living unit CJ was filled with inmates. At approximately
7:15 P.M., Fisher saw another inmate take food from
Fisher’s cell. Fisher confronted the man, and a fight ensued.
Minutes later a third man joined the fight, attacking Fisher.
Fisher and his two assailants were then surrounded by
eighteen or more chanting inmates who were hostile toward
Fisher and participated in the attack. Eventually, Fisher
broke free of the circle and ran toward the locked dayroom
door, near which there was a window. Seeing Officer
Lovejoy outside the window, Fisher pressed the red inter-
com button near the door and yelled for help.
  Upon hearing Fisher’s call for assistance, Officer Lovejoy
made his way to the window, from which he saw inmate
Kunta Chatman stab Fisher repeatedly with a sharpened
instrument. Officer Lovejoy immediately called in a “10-10,”
requesting assistance from all available officers. The
officers could not enter, however, until the door was un-
locked from a centralized location. As they waited for the
door to open, Officer Lovejoy could see that the room was in
a state of pandemonium and that several inmates were
beating Fisher. By the time the door opened, approximately
twenty officers were waiting to enter. The officers rushed
into the room and ordered everyone against the wall. Not
all of the inmates complied, so the officers moved about the
room, pushing inmates toward the wall.
No. 04-3776                                                3

  While this was happening, Fisher remained on the floor.
Officer Lovejoy walked over to him and ordered him against
the wall. Fisher complained that he was injured, but Officer
Lovejoy pulled him up from the floor and pushed him
toward the wall. Officer Lovejoy then turned away from
Fisher and walked to the far end of the room. As he walked,
Officer Lovejoy spotted a knife in the area where the
stabbing had occurred and had it collected along with
several other homemade blades that were found.
  Fisher placed his hands against the wall; he was close
enough to other inmates that their forearms touched. From
where Fisher stood he could hear two inmates whispering,
and when one of them cursed he looked in their direction.
Fisher was startled to see the inmate nearest him, who he
was unable to identify, draw a knife from his waistband.
Fisher spun off the wall, but his assailant stabbed him in
the chest. Fisher fell to the floor, whereupon he was stabbed
several more times and struck repeatedly by another
assailant. Four or five guards rushed over to tackle the in-
mates and broke up the fight. Officer Lovejoy was standing
at the far end of the dayroom when the second attack
occurred.


                      II. Discussion
  We review the district court’s grant of summary judgment
de novo. Tesch v. County of Green Lake, 157 F.3d 465, 471
(7th Cir. 1998). Summary judgment is proper when “the
pleadings, depositions, answers to interrogatories, and ad-
missions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgement as a matter
of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986). Because summary judgment was
granted in favor of the defendant, we must construe all
4                                                    No. 04-3776

facts in the light most favorable to the plaintiff and draw all
reasonable inferences in favor of that party. Tesch, 157 F.3d
at 471.
  Fisher claims that a reasonable jury could conclude that
Officer Lovejoy violated his due process rights when he
ordered Fisher to stand against the wall near other hostile
inmates and then walked away. More specifically, Fisher
contends that the district court misapplied both the proper
summary judgment standard and the legal standard under
Farmer v. Brennan, 511 U.S. 825 (1994), in failing to con-
clude that Officer Lovejoy’s deliberately indifferent behavior
allowed the second attack to occur.
  The Due Process Clause of the Fourteenth Amendment
protects pre-trial detainees from punishment and places a
duty upon jail officials to protect pre-trial detainees from
violence. See Swofford v. Mandrell, 969 F.2d 547, 549 (7th
Cir. 1992). However, not every injury suffered by a detainee
violates his civil rights. The Supreme Court has recognized
that inmates are entitled to relief only when their injury is
objectively serious and the prison official acted with
deliberate indifference to the inmate’s safety. Farmer, 511
U.S. at 834; Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760,
764 (7th Cir. 2002).1 Because Officer Lovejoy addressed only
the subjective aspect of the inquiry, we too will confine our
analysis to that prong of the test.
 The Supreme Court ruled in Farmer that a prison official
may be liable “only if he knows that inmates face a sub-


1
  Since the plaintiff in Farmer was a convicted prisoner, the
Court analyzed the case under the Eighth Amendment. However,
due process rights are at least as strong as the protections af-
forded convicted prisoners. Therefore, in cases involving pre-trial
detainees, we commonly consult the “analogous standards of
Eighth Amendment jurisprudence.” Jackson v. Ill. Medi-Car, Inc.,
300 F.3d 760, 764 (7th Cir. 2002).
No. 04-3776                                                  5

stantial risk of serious harm and disregards that risk by
failing to take reasonable measures to abate it.” Farmer,
511 U.S. at 847. That the officer had actual knowledge of
impending harm can be inferred from circumstantial evi-
dence. Id. at 842; James v. Milwaukee County, 956 F.2d 696,
700 (7th Cir. 1992); Peate v. McCann, 294 F.3d 879, 882 (7th
Cir. 2002). Proving deliberate indifference, however,
requires more than a showing of negligent or even grossly
negligent behavior. Farmer, 511 U.S. at 835; James, 956
F.2d at 699. Rather, the corrections officer must have acted
with the equivalent of criminal recklessness. Farmer, 511
U.S. at 836-37; James, 956 F.3d at 700; Jackson, 300 F.3d
at 765. Indeed, an officer who actually knew of a sub-
stantial risk to a detainee’s safety is free from liability “if
[he] responded reasonably to the risk, even if the harm
ultimately was not averted, because in that case it cannot
be said that [he was] deliberately indifferent.” Peate, 294
F.3d at 882 (citing Farmer, 511 U.S. at 847). “The test of
deliberate indifference ensures that the mere failure of the
prison official to choose the best course of action does not
amount to a constitutional violation.” Id. (citing Farmer,
511 U.S. at 844).


A. Issues of Fact
  Fisher argues that the district court erred by resolving
disputed issues of fact against him. One factual dispute
raised by Fisher concerns Chatman’s role in the second
attack. The district court found that there was no real evi-
dence that Chatman stabbed Fisher during the second fight.
Fisher disagrees, citing an incident report which suggests
that Chatman played a role in the second fight. That
incident report states that inmates Charles Thompson and
Chatman “had to be cuffed and restrained by staff after
coming off [the] wall and trying to continue [the] distur-
bance.” Page Dep. at 56. In addition, the report noted that
6                                                No. 04-3776

“inmates Thompson and Kunta [Chatman] were also writ-
ten up for needing to be restrained and attempted murder
to an inmate.” Page Dep. at 61.
  We disagree with Fisher’s interpretation of the incident
report. The report does not state that Chatman stabbed
Fisher during the second attack. Indeed, Fisher could not
identify Chatman as the inmate who stabbed him, despite
acknowledging that he had turned to face his attacker.
Fisher Dep. at 83. The district court did not err in ruling
that there was no real evidence that Chatman stabbed
Fisher during both attacks.
  Fisher also discusses other factual disputes which he
claims either were not decided in his favor or altered the
complexion of the events. For example, Fisher identifies a
discrepancy in testimony concerning whether inmates were
searched before Fisher was placed against the wall. That
issue, however, was not outcome determinative; nowhere
did the district court state that its decision depended on the
fact that inmates were searched before Fisher joined them
on the wall. Fisher also identifies slight variances
in accounts of the first fight; for example, although
Officer Lovejoy acknowledged that he witnessed Chatman
stab Fisher “repeatedly,” he also described the two as
“wrestling” on the ground. These two descriptions are not
mutually exclusive and did not trivialize the violence of the
attack. The same applies to the other minor variances that
Fisher has identified.


B. Issues of Law
   In defining the deliberate indifference standard, the
Supreme Court stated in Farmer that an official is not
liable “unless [he] knows of and disregards an excessive risk
to inmate health or safety.” Farmer, 511 U.S. at 837. Fisher,
citing our decision in Peate, contends that Officer Lovejoy
became aware of the risk to Fisher’s safety upon witnessing
No. 04-3776                                                  7

the initial attack. In Peate, a prison official stopped one
inmate from attacking another with a laundry bag full of
rocks, bricks, and cement, but the attack resumed minutes
later. Peate, 294 F.3d at 881. The district court granted
summary judgment in favor of the officer; we reversed in
light of testimony by several witnesses that the official had
returned the weapon to the assailant, thereby enabling the
second attack. Id. at 883. We found that the first fight gave
the officer “specific knowledge that there was a substantial
risk that [the assailant] would use the weapon to injure [the
plaintiff]” a second time. Id. We also held that a reasonable
jury could conclude that the officer’s response of rearming
the assailant was unreasonable and therefore find that he
had acted with deliberate indifference. Id. at 884.
   Although there are similarities between Peate and the
case that is now before us, the differences are significant. In
Peate, the officer was aware of the risk to plaintiff’s safety
not solely because he witnessed the first fight, but also
because he knew that the assailant had regained his
weapon. Peate, 294 F.3d at 883. The officer could infer from
these two pieces of information that a second attack was
imminent. Id. In this case, Officer Lovejoy also had a clear
view of the first fight. However, upon entering the room
Officer Lovejoy found a knife on the floor near to where the
first attack occurred, which would suggest that Chatman
was unarmed. Fisher’s Stmt. of Facts at ¶ 72; Lovejoy’s
Resp. to Fisher’s Stmt. of Facts at ¶ 72. Unlike the officer
in Peate, Officer Lovejoy did not return the weapon to
Chatman or to any other inmate.
  Furthermore, Fisher acknowledged that he was unable to
identify the inmates next to him as participants in the first
attack. Fisher’s Dep. at 75. Indeed, Fisher did not protest
his specific placement on the wall. It is noteworthy that
Fisher was “shocked” to see his second assailant draw a
knife. Fisher’s Dep. at 76. If Fisher was surprised, it is safe
to say that Officer Lovejoy was also surprised. In fact,
8                                                No. 04-3776

Fisher observed that Officer Lovejoy appeared to be “in
shock,” as well, after the second attack. Fisher’s Dep. at 91.
  Fisher contends, however, that his specific placement
on the wall is beside the point, because every place on the
wall was unsafe. He bases this conclusion on his estimation
that possibly eighteen or more inmates participated in the
initial attack, mostly by kicking and punching him when he
was down. There is no doubt that the mob action of these
inmates made the attack more brutal than it already was.
But there was nothing to indicate to Officer Lovejoy that
any of these inmates used weapons in the first attack, or
that they were armed when they went to the wall. Simi-
larly, there was nothing to indicate to Officer Lovejoy that
any of these unarmed inmates would be able to cause
Fisher a “serious injury” in the few seconds they might have
available before officers intervened. Officer Lovejoy’s
decision to place Fisher on the wall was not “so dangerous
that the deliberate nature of the defendant’s actions [could]
be inferred.” Jackson, 300 F.3d at 765. We agree with the
district court that it would not have been obvious to Officer
Lovejoy that a substantial portion of the inmates on the
wall were likely to or capable of causing Fisher serious
harm.
  Even if an official is found to have been aware that
the plaintiff was at substantial risk of serious injury, he is
free from liability if he responded to the situation in a rea-
sonable manner. Farmer, 511 U.S. at 847; Jackson, 300
F.3d at 765. Fisher argues that it was unreasonable of
Officer Lovejoy not to isolate him from the other inmates or
search them all for weapons before placing him on the wall.
Again, Fisher cites Peate for this proposition. We, however,
think that Peate can be distinguished and that Officer
Lovejoy’s response was reasonably calculated to quickly
restore order to a chaotic situation. Whereas the officer in
Peate responded to the risk of injury by rearming one of the
inmates, Officer Lovejoy sought to avert further violence by
No. 04-3776                                                 9

immediately ordering everyone against the wall. See McGill
v. Duckworth, 944 F.2d 344, 350 (7th Cir. 1991) (holding
that a prison official’s prompt action to remove the plaintiff
from the general population upon learning of threats to his
safety weighed against finding that the officer was deliber-
ately indifferent). Also, Officer Lovejoy immediately called
in twenty additional guards to assist him. It was reasonable
for Officer Lovejoy to expect that their combined presence
would discourage further attacks. See id. That another
attack occurred does not mean that Officer Lovejoy’s
response was unreasonable. Id.
  Fisher also argues that Officer Lovejoy acted unreason-
ably when he walked away from Fisher and personally
failed to respond to the second attack. In Haley v. Gross, 86
F.3d 630 (7th Cir. 1996), this court found that a corrections
officer acted with deliberate indifference when, upon
observing a volatile situation between two inmates, he
walked away, stating that he had no intention of defusing
the situation. Officer Lovejoy’s response was far different.
There is no evidence that his purpose in walking to the
other end of the room was anything but to restore order. In
addition, it was reasonable to anticipate that the presence
of twenty officers in the room would discourage further
violence. Furthermore, there is no evidence that Officer
Lovejoy was in a better position while on the other side of
the room to stop the second attack than the four or five
guards who responded immediately.


                     III. Conclusion
  For the reasons stated above, we AFFIRM the district
court’s grant of summary judgment in favor of Officer
Lovejoy.
10                                       No. 04-3776

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-5-05